F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 2 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JAMES R. FRANCIS,

                Plaintiff-Appellant,

    v.                                                    No. 98-5150
                                                   (D.C. No. 96-CV-1030-M)
    KENNETH S. APFEL, Commissioner,                       (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , BARRETT , and McKAY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant James R. Francis appeals from          the district court’s 1 order affirming

the decision of the Commissioner of Social Security. In that decision, the

Commissioner denied claimant’s applications for disability insurance benefits

made under Title II of the Social Security Act. See 42 U.S.C. § 423. We exercise

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and affirm.

      Two issues are presented for review. The first is whether the

administrative law judge’s (“ALJ”) determination that claimant’s allegations of

disabling pain and limitations were not fully credible is supported by substantial

evidence. The second is whether the ALJ properly interpreted and considered the

medical record and testimony in concluding that claimant is not disabled. In

our review, we determine whether the ALJ’s decision is supported by substantial

evidence on the whole record and comports with relevant legal standards.

See Casias v. Secretary of Health & Human Servs.          , 933 F.2d 799, 800-01

(10th Cir. 1991).

      Claims for disability benefits are evaluated according to the five-step

sequential process set out in 20 C.F.R. § 404.1520.         See Williams v. Bowen ,

844 F.2d 748, 750-52 (10th Cir. 1988). At step five of this process, the ALJ,

with the assistance of a vocational expert, found that claimant maintained the



1
      The parties consented to proceed before a United States Magistrate Judge.
See 28 U.S.C. § 636(c)(1) & (3).

                                           -2-
residual functioning capacity to perform light work subject to restrictions on

fully turning his neck and decreased left-hand gripping. He discredited claimant’s

subjective complaints of disabling pain, analyzing them in accordance with        Luna

v. Bowen , 834 F.2d 161 (10th Cir. 1987).

       Claimant’s application for disability benefits is based on a very narrow

window of time–from January 1, 1989, which is the date claimant alleges his

disability began, to June 30, 1989, when claimant’s insured status expired and

disability had to be established. As the district court noted, plaintiff presented no

medical records covering this time frame, so the ALJ had to make inferences from

medical records generated after that date. On appeal, claimant’s major objections

are addressed to what he characterizes as the ALJ’s misstatements of the medical

record and of his testimony. The district court fully considered, addressed, and

rejected these arguments, and claimant does not explain why the district court’s

findings and conclusions are erroneous except to reiterate the objections he made

to that court.

       We particularly agree with the district court that the absence of a medical

record during the period of alleged disability together with notations in records

made in 1993 support a strong inference that claimant’s physical problems

apparently did not become severe until 1990 or later, when he sought medical

intervention.    See Appellant’s App. at 261-62 (district court order affirming


                                           -3-
Commissioner’s decision). We have carefully reviewed the entire medical record,

the parties’ arguments, and the relevant law. For substantially the same reasons

as set forth in the district court’s order filed July 30, 1998, we conclude that the

Commissioner’s decision is supported by substantial evidence on the whole record

and comports with the relevant legal standards.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED .



                                                      Entered for the Court



                                                      Monroe G. McKay
                                                      Circuit Judge




                                          -4-